FILE COPY




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                         August 25, 2020

                                       No. 04-19-00077-CV

                         Maria Jilma URIBE and Jose Carlos Uribe,
                                          Appellants
                                              v.
 CARRINGTON MORTGAGE SERVICES, LLC, Servicer and Attorney-in-Fact for Wells
  Fargo Bank, N.A., as Trustee, for Carrington Mortgage Loan Trust, Series 2006-NC4 Asset
   Backed Pass Through Certificates, as Assignee and Successor to New Century Mortgage
                                         Corporation,
                                          Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-18492
                             Honorable Renée Yanta, Judge Presiding


                                          ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

           Appellant’s Motion for Rehearing is hereby DENIED.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court